DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 13, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 55-66054 U, of which a copy of the Japanese document was provided with the Information Disclosure Statement dated August 3, 2022.
Regarding independent claims 8, 16, and 17, JP ‘054 discloses a roller stand for a strand guide of a continuous casting machine (see Figures 6 and 7), in which the roller stand comprises the following structural features:
a carrier frame (10) supporting/mounting a lower roller (1), as shown in Figure 6;
a conduit configured to introduce cooling fluid into intermediate-area spray bars (12), as shown in Figure 7; and
retaining devices (14,15) configured to fasten intermediate-area spray bars (12) and being provided on the carrier frame (10), as shown in Figures 6 and 7, wherein
the conduit is integrated in the carrier frame (10), as shown in Figure 6.
Regarding claim 13, JP ‘054 discloses a strand guide of a cooling chamber that include the roller stand as claimed in claim 8 (see Figures 6 and 7).
Regarding claim 14, JP ‘054 discloses a continuous billet casting machine that includes the strand guide of the cooling chamber as claimed in claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 55-66054 U, and further in view of JP 63-40294 Y2, of which a complete copy of the Japanese document with a machine translation was provided with the Information Disclosure Statement dated August 3, 2022.
Regarding claim 11, JP ‘054 discloses all features of independent claim 8, but fails to teach a conduit rack comprising one conduit fastened on the carrier frame.
However, JP ‘294 discloses a piping device for continuous casting equipment (pages 1-4 of translation; and Figures 1 and 2), in which the device includes a conduit rack (7) on the carrier frame, for the purpose of distributing the cooling liquid (pages 1 and 2 of translation).
Therefore, it would have been obvious to one of ordinary skill in the art to include a conduit rack, as taught by JP ‘294, into the apparatus of JP ‘054, in order to introduce the cooling liquid (JP ‘294; pages 1 and 2 of translation).
Regarding claim 12, JP ‘054 discloses further retaining devices (14,15) configured to fasten intermediate-area spray bars (12) and provided on the carrier frame (10), as shown in Figures 6 and 7 of JP ‘054.
Regarding claim 15, although the combined teachings of JP ‘054 and JP ‘294 fail to explicitly teach a hose coupling the conduit and the intermediate-area spray bars, it would have been obvious to one of ordinary skill in the art to provide one or more hose couplings, in order to provide cooling liquid connection areas for servicing/replacement.

Response to Arguments
The examiner acknowledges the applicant’s amendment/response received by the USPTO on August 13, 2022.  In addition, four Information Disclosure Statements dated July 6, 2022, July 18, 2022, July 18, 2022, and August 3, 2022 have been considered and initialed, and copies are provided with this Office Action.  Although the applicants’ remarks/arguments overcome the prior 35 USC 103 rejection, new 35 USC 102(a)(1) and 35 USC 103 rejections are provided and based on newly provided references provided with the Information Disclosure Statement dated August 3, 2022.  Claims 8 and 11-17 remain under consideration in the application.

Applicant’s arguments with respect to claims 8 and 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on August 3, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        September 13, 2022